258 S.W.3d 839 (2008)
STATE of Missouri, Respondent,
v.
Bradley A. HAYS, Appellant.
Nos. WD 67801, WD 67802.
Missouri Court of Appeals, Western District.
May 20, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.
Application for Transfer Denied August 26, 2008.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for respondent.
Before Div II: HOLLIGER, P.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
Appellant Hays was jury convicted of multiple offenses occurring on two separate dates of assault, stealing, robbery, and armed criminal action. His four points on appeal include improper joinder, insufficient evidence' to submit assault, hearsay, and failure to properly instruct the jury at recesses. Affirmed. Rule 30.25(b).